Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/669,453 for a CLAMP WITH CLAMP BAND AND RUBBER PROFILE, filed on 2/11/2022.  Claims 1-8 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinn (DE 10 2008 036 386) in view of Jianhua (CN 205136829).
Regarding claims 1, 5 and 8, Sinn teaches a clamp for securing a tubular or hose-like object, having a clamp band, the clamp band being a flat metal sheet, the clamp band having ends, wherein on the ends of the clamp band an outwardly protruding securing member is provided in each case (11, Fig. 5), and the clamp having a rubber profile (3) which is arranged on a radial inner face of the clamp band and which at least partially engages around edges of the clamp band with a lip, wherein on the radial inner face of the clamp band at least a first retention geometry (26) is provided and on a radial outer face of the rubber profile, at least a second retention geometry (60) is provided, wherein the first and the second retention geometries are in engagement with each other in a radial direction, wherein the first retention geometry has at least one radial indentation which is provided in the radial inner face of the clamp band and the second retention geometry has at least one radial projection which is provided on the radial outer face of the rubber profile (Figs. 2, 3), wherein the at least one radial projection engages in the at least one radial indentation, but does not teach that the at least one radial projection is a plurality of radial projections which are offset in a peripheral direction and the at least one radial indentation is a plurality of radial indentations which are arranged offset in the peripheral direction.  Jianhua, however teaches a clamp with a plurality of radial projections which are offset in a peripheral direction and a clamp band with a plurality of radial indentations which are arranged offset in the peripheral direction in order to securely interengage the clamp and the clamp band with each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the at least one radial projection as a plurality of radial projections which are offset in a peripheral direction and the at least one radial indentation as a plurality of radial indentations which are arranged offset in the peripheral direction in order to conserve material, time and manufacturing costs while maintaining the integrity of the clamp.  [The Examiner notes that the method of forming is not given any patentable weight because the claims are directed toward an article of manufacture and not a method of manufacture.]


[AltContent: textbox (1st retention geometry)][AltContent: textbox (clamp band)][AltContent: arrow]
    PNG
    media_image1.png
    530
    511
    media_image1.png
    Greyscale

[AltContent: arrow]







[AltContent: textbox (clamp)][AltContent: arrow]


[AltContent: arrow]

[AltContent: textbox (2nd retention geometry)]

Regarding claim 2, Sinn and Jianhua teach the clamp of claim 1, wherein Sinn teaches that the at least one radial indentation is at least one bead which is embossed in the clamp band. [The Examiner notes that the method of forming is not given any patentable weight because the claims are directed toward an article of manufacture and not a method of manufacture.]
Regarding claim 3, Sinn and Jianhua teach the clamp of claim 1, wherein Sinn teaches that the plurality of radial projections, the at least one radial indentation, or both the plurality of radial projections and the at least one radial indentation extend on or are parallel with a longitudinal center axis of the clamp band (Figs. 2, 3).
Regarding claim 4, Sinn and Jianhua teach the clamp of claim 1, wherein Sinn teaches that the at least one radial indentation is constructed so as to extend in a peripheral direction. 
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9482369, 8439317 (clamp w first and second geometries).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 27, 2022